Citation Nr: 0026358	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-30 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening a claim for 
entitlement to service connection for a mental disorder, 
including psychosis.  

In March 1999 the Board found the veteran had submitted new 
and material evidence and remanded the issue for de novo 
adjudication.  

In May 2000 the RO issued a supplemental statement of the 
case which denied entitlement to service connection for an 
acquired psychiatric disorder.


REMAND

Initially, the Board notes that the veteran has claimed that 
entitlement to service connection is warranted for an 
acquired psychiatric disorder, in part, because of a sexual 
assault during active service which resulted in the birth of 
a child in April 1992.  The medical evidence of record 
includes the report of an October 1999 psychiatric 
examination which indicates diagnoses of post-traumatic 
stress disorder (PTSD) and major depression, recurrent, 
without psychotic features; however, the examiners noted that 
there was no evidence of a sexual assault during service and 
that it was difficult to say whether or not it was a 
traumatic event and whether or not the veteran's symptoms 
were due to the alleged sexual assault versus a borderline 
personality disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, P 5.14c (Feb. 20, 1996), provides 
substantive rules in which VA has undertaken a special 
obligation to assist a claimant in producing corroborating 
evidence of an in-service stressor in personal-assault cases.  
See Patton v. West, 12 Vet. App. 272, 280 (1999).  Therefore, 
the Board finds the case must be REMANDED to the RO for 
additional development.

The Court has also held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2000), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should conduct additional 
development as required by M21-1, Part 
III, P 5.14c.  The RO should give the 
veteran an appropriate time period within 
which to respond to any request for 
additional information.  All pertinent 
evidence received should be associated 
with the claims file.

2.  Following completion of the above 
development, the RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

3.  If, and only if, the RO finds a 
stressor can be verified, the claims file 
and the new evidence should be returned 
to the previous VA examiners, if 
available, for clarification of the 
provided opinion.  The claims folder and 
a copy of this remand should be made 
available to and reviewed by the 
examiners.  Any examinations, tests, or 
studies necessary for an accurate 
assessment should be conducted.  A 
complete rationale for any opinion 
rendered should be provided.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect her claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




- 5 -


